Court of Appeals, State of Michigan

                                              ORDER
                                                                          Christopher M. Murray
People of MI v Darell Chancellor                                           Presiding Judge

Docket No.    314437                                                      Kathleen Jansen

LC No .       12-004974-FH                                                Douglas B. Shapiro
                                                                           Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued September 30, 2014 is hereby VACATED. A new opinion is attached to thi s order.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               DEC 04 2014
                                       Date
                                                            ~tVJ;-
                                                               Chie lerk
                                                                                          9--
                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  December 4, 2014
              Plaintiff-Appellee,

v                                                                 No. 314437
                                                                  Wayne Circuit Court
DARELL CHANCELLOR,                                                LC No. 12-004974-FH

              Defendant-Appellant.


                                    ON RECONSIDERATION

Before: MURRAY, P.J., and JANSEN and SHAPIRO, JJ.

PER CURIAM.

       Defendant appeals as of right his conviction after a bench trial of possession of 450 to
999 grams of cocaine, MCL 333.7403(2)(a)(ii). The trial court sentenced defendant, as a fourth
habitual offender, MCL 769.12, to a term of 14 years and 3 months to 30 years’ imprisonment.1
We affirm.

       This case arises out of a search of a house and seizure of 516.65 grams of cocaine. On
November 1, 2011, Detroit police surveilled a house at 5023 32nd Street during which Officer
Steven Geelhood observed a black male engage in three independent hand-to-hand transactions
of suspected drugs at the front door of the house. The next day, police executed a search
warrant. Upon searching a second-floor kitchen area, police found a bag containing four smaller
bags of cocaine and two loaded handguns. The items were inside a clothes hamper that was
tucked under a kitchen table. On top of the kitchen table, police found an open letter sent from
the Michigan Department of Treasury and addressed to defendant at 5023 32nd Street. Police
detained defendant’s mother and a man during the search. Defendant was not then present at the
house, but was later arrested.



1
  Defendant was also charged with possession with intent to deliver 450 to 999 grams of cocaine,
MCL 333.7401(2)(a)(ii), felon in possession of a firearm, MCL 750.224f, and possession of a
firearm during the commission of a felony (felony-firearm), MCL 750.227b, but was acquitted of
those other charges.


                                              -1-
        Defendant raises a single issue on appeal, arguing that there was insufficient evidence
presented at trial to support his conviction of possessing cocaine under a constructive possession
theory. When reviewing a claim of insufficient evidence, this Court reviews the record de novo.
People v Meissner, 294 Mich App 438, 452; 812 NW2d 37 (2011). We review the evidence in
the light most favorable to the prosecution and determine whether a rational trier of fact could
find that the essential elements of the crime were proven beyond a reasonable doubt. People v
Reese, 491 Mich 127, 139; 815 NW2d 85 (2012).

         Possession of a controlled substance requires a showing of “dominion or right of control
over the drug with knowledge of its presence and character.” People v Meshell, 265 Mich App
616, 621; 696 NW2d 754 (2005), quoting People v Nunez, 242 Mich App 610, 615; 619 NW2d
550 (2000), in turn quoting People v Maliskey, 77 Mich App 444, 453; 258 NW2d 512 (1977).
Possession can be actual or constructive. People v Wolfe, 440 Mich 508, 520; 489 NW2d 748
(1992), amended 441 Mich 1201 (1992). Constructive possession exists when the totality of the
circumstances indicates a sufficient nexus between the defendant and the controlled substance.
Id. at 521; see also, People v Konrad, 449 Mich 263, 271; 536 NW2d 517 (1995), citing People v
Germaine, 234 Mich 623, 627; 208 NW 705 (1926) (analyzing whether the defendant had
sufficient dominion or control to support a conviction based on constructive possession). By
itself, a defendant’s presence at a location where drugs are found is insufficient to establish
possession. Wolfe, 440 Mich at 520.

         Defendant contends that he was not the person police observed during the surveillance
and that he did not live at 5023 32nd Street at the time of the search. But viewing the evidence
in the light most favorable to the prosecution, a rational trier of fact could find beyond a
reasonable doubt that defendant constructively possessed the seized cocaine. Officer Geelhood
testified at trial that he was “[a]bsolutely” certain defendant was the person he saw involved in
the suspected drug transactions at the front door of the house. Although defendant argues that he
is the victim of mistaken identity – citing his heavier weight at the time of trial and reliance on
prescription glasses – Officer Geelhood testified that he had a clear view of defendant during the
surveillance. The prosecution also introduced as a trial exhibit a Secretary of State document
depicting defendant as thinner and not wearing glasses. The trial court found Officer Geelhood’s
testimony concerning his identification of defendant to be reliable, and those questions of
credibility are left to the trier of fact to resolve. People v Harrison, 283 Mich App 374, 378; 768
NW2d 98 (2009).

         Also, police found the cocaine in the second-floor living quarters, and sufficient evidence
suggested defendant occupied or had control over that area. The cocaine was in a clothes
hamper that held male clothing, and police seized the letter addressed to defendant from the table
under which the cocaine was found. Additionally, defendant’s parole agent, Cyndi Izumi,
testified that she visited defendant at 5023 32nd Street and that defendant told her he lived there.
Indeed, defendant admitted that he told Izumi that he lived at the house and that he had, in fact,
lived there for a time. The Secretary of State document listed defendant’s address as 5023 32nd
Street, and Officer Geelhood testified that during the search, defendant’s mother directed him to
a second residence where he could find defendant. Officer Geelhood went there and observed a
vehicle that had been parked in front of 5023 32nd Street during the surveillance.



                                                -2-
        On this record, there was sufficient evidence to link defendant to both the house (through
identification of him as the person involved in the front-door transactions and his admission that
he at times lived there)2 and that he had control over the area where police found the cocaine
(through the evidence of the mail and clothing). Though there was no direct evidence that
defendant actually possessed the drugs found inside the house (though there certainly was direct
evidence of him possessing drugs at the front door), circumstantial evidence and the reasonable
inferences that arise from the evidence can constitute satisfactory proof of the elements of a
crime. People v Carines, 460 Mich 750, 757; 597 NW2d 130 (1999). And, all conflicts in the
evidence must be resolved in favor of the prosecution. People v Kanaan, 278 Mich App 594,
619; 751 NW2d 57 (2008). The prosecution was not required to show that defendant was the
only person with access to or control over the cocaine. Possession may be joint, with more than
one person actually or constructively possessing a controlled substance. Konrad, 449 Mich at
271, citing Wolfe, 440 Mich at 520. Under these circumstances, there was sufficient evidence of
the required nexus between defendant and the cocaine to reasonably find constructive possession
beyond a reasonable doubt.3

        Our dissenting colleague argues that the trial court’s factual findings were not sufficient
to support defendant’s conviction. Defendant, however, does not argue or raise this issue in his
counsel’s brief nor in his own Standard 4 brief. Therefore, it is not an issue properly before us.
In any event, “[a]lthough the circuit court’s findings were brief, they established that it was
aware of the relevant issues in the case and correctly applied the law . . . .” People v Smith, 211
Mich App 233, 235; 535 NW2d 248 (1995). See, also, MCR 6.403 and MCR 2.517(A)(2). The
main issue was whether defendant could be connected to the cocaine—and the trial court made
findings that (1) defendant resided at the house and (2) defendant’s residence was “upstairs”
(where the cocaine was located) such that he constructively possessed the cocaine. Given the
evidence as outlined above, the trial court’s findings—albeit brief—were sufficient enough for
us to conclude that the trial court was aware of the relevant issues and made findings on those
issues that were supported by the evidence.

       Affirmed.

                                                            /s/ Christopher M. Murray
                                                            /s/ Kathleen Jansen


2
  In his Standard 4 brief, defendant argues that he received the ineffective assistance of counsel
when his trial counsel did not present defendant’s wife and mother as witnesses who could
testify that defendant did not live at this house, and when failing to object to “liquid formed
narcotics” at trial. Even assuming those acts were ineffective, defendant is not entitled to relief
because in light of the facts presented to the court, he has not established prejudice. People v
Corbin, 463 Mich 590, 599-600; 623 NW2d 884 (2001).
3
 Defendant suggests that that trial court rendered inconsistent rulings with respect to the cocaine
and firearm possession charges. The requirement that a firearm be readily accessible
distinguishes the firearm possession charges from the drug possession charge. See, People v
Williams (After Remand), 198 Mich App 537, 541; 499 NW2d 404 (1993).


                                                -3-